
	
		I
		112th CONGRESS
		1st Session
		H. R. 2528
		IN THE HOUSE OF REPRESENTATIVES
		
			July 14, 2011
			Mr. Sam Johnson of
			 Texas (for himself and Mr.
			 Reichert) introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To rescind the authority of the Secretary of the Treasury
		  to develop a return-free tax system.
	
	
		1.Short titleThis Act may be cited as the
			 Taxpayer Freedom to File Protection
			 Act of 2011.
		2.Rescission of
			 authority to develop return-free tax system
			(a)In
			 generalThe Secretary of the
			 Treasury may not develop or implement a return-free tax system.
			(b)Repeal of prior
			 authoritySection 2004 of the Internal Revenue Service
			 Restructuring and Reform Act of 1998 is repealed.
			
